OPINION — AG — ** FEDERAL PROPERTY — STATE PROPERTY — LEASED **** THE STATE OF OKLAHOMA, ACTING THROUGH THE GOVERNOR OF THE STATE DIRECTOR OF CIVIL DEFENSE (WITH APPROVAL OF THE GOVERNOR. SEE ARTICLE VI, SECTION 8) MAY ASSUME CONTROL OF THE PROPERTY OWNED BY THE FEDERAL ADMINISTRATION WHERE "SAID PROPERTY IS LOANED TO THE STATE FOR THE PURPOSE OF OPERATING THE CENTRAL CIVIL DEFENSE TRAINING SCHOOL FOR THE STATE OF OKLAHOMA" AND THE STATE OF OKLAHOMA, ACTING THROUGH THE GOVERNOR, MAY ASSUME CONTROL OF SUCH PROPERTY WHERE "SAID PROPERTY IS CONTRACTED TO THE STATE AGENCY ON A NOMINAL MONETARY BASIS FOR LEASE PURPOSE BY THE FEDERAL ADMINISTRATION". (TRANSFER, SCHOOL, CONTRACT, UNITED STATES, STATE FUNDS LOAN OR GRANT OF FEDERAL PROPERTY) CITE: 63 O.S. 653 [63-653], 63 O.S. 656 [63-656], 63 O.S. 659 [63-659], ARTICLE VI, SECTION 8 (J. H. JOHNSON)